       Case 1:15-cr-00536-PGG Document 1195 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                ORDER
            - against -
                                                              S8 15 Cr. 536
IRFAN AMANAT,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Irfan Amanat presently scheduled to take place on

August 17, 2021 is adjourned to September 8, 2021 at 1:00 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 13, 2021                    SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
